DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application 
2.	This instant Office Action is in response to Amendment filed on 2/5/2021.
3.	Claims 22-24 were previously cancelled. 
4.	Claims 5, 9-10, 12, 19-21 are currently cancelled. 
5.	Claims 45-50 are new. 
6.	Claims 1-4, 6-8, 11, 13-18, 45-50 are numbered accordingly are allowed herein. 
7.	This Office Action is made Notice of Allowance.
Response to Arguments
8.	Applicant’s arguments regarding the amendment filed on 2/5/2021 have been fully considered; however in light of Applicant’s amendment that distinguish over the applied prior art references and produced allowable subject matter the arguments are considered moot and Notice of Allowance is issued herein. 
Allowable Subject Matter
1.	Claims 1-4, 6-8, 11, 13-18, and 45-50 are allowed herein and numbered accordingly.
2.	As to Independent Claims 1 and 11 the limitations recited in the claims along with its dependent claims are allowed because in combination with their dependent claims the closest prior arts, JUNG et al. US 20170207843 discloses a method and apparatus relating to beam information and feedback [Section 0002]; and beam feedback configuration of UE [Section 0118]; the eNB configured to transmit RS (reference signal) for beam feedback [Section 0137]; the prior art, Gao et al. US 2018/0083680 discloses A user equipment (UE) for a beam management in a wireless communication system is provided; configured to receive, from a base station (BS), configuration information including beam identifications (IDs), reference signals and includes at least one processor configured to measure, a beam reference signal (BRS) and a channel state information-reference signal (CSI-RS) received from the BS and perform, based on the configuration information, an Rx beam cycling operation for the Rx beams to receive downlink channels [Section 0005]; A base station (BS) for a beam management in a wireless communication system is provided; the BS is configured to transmit, to a user equipment (UE), configuration information including information of receive (Rx) beam identifications (IDs) associated with Rx beams, wherein a beam reference signal (BRS) and a channel state information-reference signal (CSI-RS), transmitted from the BS, are measured based on the Rx beams and transmit, to the UE, the Rx beams associated with at least one of different orthogonal frequency division multiplexing (OFDM) symbols or different slots [Section 0006]; the RF is capable of receiving the configuration information including a set of spatial quasi co-location (QCL) parameters associated with a reference signal (RS) resource and a group of RS resources [Section 0071]; A QCL resource is a time unit, and an RS resource is a CSI-RS resource comprising X time units and the UE can be further configured to feedback a BSI report comprising the X Rx modes and corresponding B-RSRP [Section 0223]; the prior art Marinier et al. US 20130003788  discloses feedback for beamforming [section 0061]; the WTRU report CSI [Section 0084].
	However, Jung, Gao and in view of Marinier do not render obvious in combination with other limitations in the independent claims the claim elements a network device, comprising: a memory storing program instructions; and at least one processor coupled to the memory, wherein the program instructions, when executed by the at least one processor, cause the network device to: generate first configuration information, wherein the first configuration information comprises at least one of the following information: receive beam indication information of a terminal device, reference signal (RS) sending and channel state information (CSI) feedback time offset indication information, RS function indication information, or beam sweeping method indication information; and send the first configuration information to the terminal device by using layer one or layer two signaling; wherein the receive beam indication information of the terminal device is at least one of a quasi-co-location (QCL) indicator, a resource index, or a synchronization block SS block index, and wherein the receive beam indication information of the terminal device is used to indicate a receive beam of the terminal device; wherein the RS sending and CSI feedback time offset indication information is used to indicate time offset for sending one or more reference signals (RSs) and time offset for CSI feedback, wherein the time offset for sending one or more RSs is used to indicate a time interval between a configuration moment and a RS sending moment, and wherein the time offset for CSI feedback is used to indicate a time interval between a configuration moment and a CSI feedback moment; wherein the RS function indication information is used to indicate the RS is used for channel state information measurement, interference measurement or beam management   wherein: when the RS function indication information is a first value, the RS is used for interference measurement (IM); when the RS function indication information is a second value, the RS is used for channel state measurement; and when the RS function indication information is a third value, the RS is used for beam management (BM); and wherein the beam sweeping method indication information is resource set information and is used to indicate the beam sweeping method of the terminal device.
Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the above mentioned claimed features along with other limitations as recited are allowed. 
The Examiner note that the entirety of each independent claims are the subject matter that renders each of the claims allowable, not solely the emphasized portion above. The dependent claims are allowable for at least the limitations of the corresponding parent independent claim (and/or their own required limitations).
Furthermore, for claims 1-4, 6-8, 11, 13-18, 45-50 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance. Therefore, claims 1-4, 6-8, 11, 13-18, 45-50 are allowed (as previously addressed).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


February 21, 2021
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477